Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED CORRESPONDENCE
1.	Claims 1-2, 6-10, 31-32, 34, 36, 46, 50-53, 61 and 66-71 are all the claims for this application.
2.	Claims 44-45, 54-55 and 57-58 are canceled and Claim 53 is amended in the Response of 5/4/2022. 
3.	Claims 1-2, 6-10, 31-32, 34, 36, 46, 50-53, 61 and 66-71 are all the claims under examination.
4.	This Office Action contains new grounds for objection. This Office Action is final.

Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph
5.	The rejection of Claim 53 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) Applicants have amended Claim 53 as a product-by-process to clarify that the method is to culture the host cell to express the heterodimeric antibody with recovery of the expressed antibody.

Claim Rejections - 35 USC § 112, fourth paragraph
6.	The rejection of Claim 44 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is moot for the canceled claim. 
7.	The rejection of Claim 45 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is moot for the canceled claim.  

Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	The provisional rejection of Claims 1-2, 6-10, 31-32, 34, 36, 46, 50-53, 61 and 66-71 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14-17 and 25 of copending Application No. 16/383,115 (reference application US 20200071425) is maintained. 
	The terminal disclaimer filed on 5/4/2022 is defective as according the terminal disclaimer review decision of 5/5/2022. The decision is viewable on private PAIR and states that the proper form is a PTO/SB/25. Applicants will need to refile the terminal disclaimer to overcome this provisional rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

NOTE: The Power of Attorney filed on 12/14/2018 is entered as indicated by the correspondence of 12/19/2018.

New Grounds for Objection
Claim Objections
9.	Claims 50-53 and 69 are objected to because of the following informalities:  
a) Claims 50-52 (and currently amended 53) were indicated in the Office Action of 12/21/2021 as having been rejoined (see p. 2, section 3).  None of Claims 50-52 are provided in the claim set of 5/4/2022 with an updated status identifier to indicate the claims as previously presented. The status identifier for Claims 50-52 is incorrect as being withdrawn.
	b) Claims 50-53 depend from claim 1 which requires at least two polypeptide chains and wherein either one or both of the polypeptide chains further comprises a half-life extending moiety. It is not clear how the single nucleic acid of Claim 50 could comprise the distinct and separate polypeptide chains plus a half-life extending moiety. The nucleic acid is interpreted as a single nucleic acid and not a nucleic acid sequence. Still further the claim should seemingly recite that there are at least two nucleic acid sequences encoding polypeptide chains corresponding to the chains of Claim 1.
	c) Claims 50-53 depend from Claim 1 element (iii) which comprises the half-life extending moiety for a PEG structure as follows:

    PNG
    media_image1.png
    208
    268
    media_image1.png
    Greyscale
. It is inconceivable that the nucleic acid of Claims 50-53 could encode a PEG moiety.
	d) Claim 69 depends from Claim 1 but it is unclear if it should depend from Claim 68. See for example Claims 70-71.
Appropriate correction is required.

Conclusion
10.	No claims are allowed.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643